People v Jean (2017 NY Slip Op 01231)





People v Jean


2017 NY Slip Op 01231


Decided on February 15, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 15, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
SANDRA L. SGROI
HECTOR D. LASALLE, JJ.


2011-04156
 (Ind. No. 2684/08)

[*1]The People of the State of New York, respondent,
v Madelin Jean, appellant.


Madelin Jean, Napanoch, NY, appellant pro se.
Madeline Singas, District Attorney, Mineola, NY (Tammy J. Smiley and Ilisa T. Fleischer of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 14, 2014 (People v Jean, 117 AD3d 875), affirming a judgment of the Supreme Court, Nassau County, rendered April 1, 2011.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
MASTRO, J.P., LEVENTHAL, SGROI and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court